Cardona P. J., Crew III, White and Yesawich Jr., JJ.,
concur. Ordered that petitioner’s motion to suspend respondent from the practice of law, pursuant to section 806.4 (b) of this Court’s rules (22 NYCRR 806.4 [b]), is granted, and it is further ordered that respondent is hereby suspended from the practice of law, effective January 25, 1995, and until further order of this Court, and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as an agent, clerk or employee of another; and he hereby is forbidden to appear as attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys.